Case 2:15-cv-06633-CAS-SS Document 408-12 Filed 04/10/19 Page 1 of 6 Page ID
                                 #:9972




                      EXHIBIT K
     Case 2:15-cv-06633-CAS-SS  Document
           Case 1:16-cr-00746-PKC        408-12
                                  Document      Filed 03114/18
                                           334 Filed  04/10/19 Page
                                                               Page 1
                                                                    2 of
                                                                      of 243
                                                                         6 Page ID1151
         I2F5ber1                      #:9973

 1       UNITED STATES DISTRICT COURT
         SOUTHERN DISTRICT OF NEW YORK
 2                                          x

 3       UNITED STATES OF AMERICA,                      New York, N.Y.

 4                    V.                                16 Cr. 0746(PKC)

 5       DAVID BERGSTEIN,

6                          Defendant.

 7                                          x
                                                        February 15, 2018
 8                                                      10:10 a.m.
         Before:
 9
                                  HON. P. KEVIN CASTEL,
10
                                                        District Judge
11
                                        APPEARANCES
12
         GEOFFREY S. BERMAN
13            Interim United States Attorney for the
              Southern District of New York
14       BY: EDWARD IMPERATORE
              ROBERT ALLEN
15            ELISHA KOBRE
                   Assistant United States Attorneys
16
         BIENERT, MILLER & KATZMAN, PLC
17            Attorneys for Defendant
         BY: THOMAS H. BIENERT, JR.
18            ANTHONY R. BISCONTI

19       SATTERLEE STEPHENS LLP
              Attorneys for Defendant
20       BY: ANDREW L. FISH

21                  - also present -

22       Ellie Sheinwald, U.S. Paralegal Specialist
         Sarah Emmerick, U.S. Paralegal Specialist
23       Caroline Howland, Defense Paralegal Specialist

24       SA Shannon Bieniek, FBI

25


                           SOUTHERN DISTRICT REPORTERS, P.C.
                                     (212) 805-0300




                                                                               WF0018037
     Case 2:15-cv-06633-CAS-SS
          Case 1:16-cr-00746-PKCDocument
                                 Document408-12 Filed03/14/18
                                          334 Filed   04/10/19 Page
                                                                Page103
                                                                     3 ofof6243
                                                                              Page ID1253
         I2F6BER3                      #:9974
                                     King   - direct


 1       Technologies and I met him many times during my 13-year

 2       employment there.

 3       Q.   Generally speaking, what did Dr. Swartz do for a living?

 4       A.   Well, he was -- he is scientist and engineer who developed

 5       the basic patents which enable the handheld laser scanner.

6                    THE COURT:    Move on.    Move on, Mr. Imperatore.

 7                   MR. IMPERATORE:     Yes, your Honor.

 8       Q.   Did there come a time when you went to work for Dr. Swartz

 9       personally, putting aside the work that you did at Symbol?

10       A.   Yes.    Soon after I left Symbol in May of 2001, I started a

11       relationship with Dr. Swartz within weeks of leaving Symbol

12       Technologies.

13       Q.   After you left Symbol, what type of work have you done for

14       Dr. Schwartz over the years.

15       A.   Well, I have prepared his personal return and the return

16       for his family partnerships, his childhood trusts, his sports

17       foundation.

18       Q.   When you say prepared his return, you are referring to a

19       tax return?

20       A.   Yes.

21       Q.   Now focusing on the period roughly 2002 through the

22       present, how often have you been interacted with him roughly?

23       A.   From 2002 to 2004 it might have been once a month.             June,

24       July 2004 to present date is almost weekly.

25       Q.   On what types of issues do you deal with him?


                           SOUTHERN DISTRICT REPORTERS, P.C.
                                     (212) 805-0300




                                                                                  WF0018139
     Case 2:15-cv-06633-CAS-SS
          Case 1:16-cr-00746-PKCDocument
                                 Document408-12 Filed03/14/18
                                          334 Filed   04/10/19 Page
                                                                Page120
                                                                     4 ofof6243
                                                                              Page ID1270
         I2F6BER3                      #:9975
                                     King   - direct


 1                   It goes on to say, Swartz IP is entering into this

 2       funding agreement and will use a portion of the funds to make

 3       investments in certain targets we have identified.

 4                   Now, did Swartz IP ever have any of Jerry Swartz's

 5       money in it?

6        A.   No.

 7       Q.   When it refers here to identifying certain targets down

 8       here in the second paragraph, did Dr. Swartz and Mr. Bergstein

 9       identify any targets together?

10       A.   To my knowledge, no.

11       Q.   Up at the top it refers to "holding the interests that

12       Jerry and I have together."

13                   As of November 17th, 2011, did Mr. Bergstein and

14       Dr. Swartz hold any interests together?

15       A.   No.

16       Q.   What was your reaction to seeing that this entity, Swartz

17       IP, had Dr. Swartz's last name in?

18       A.   I was very unpleasantly surprised.

19       Q.   Why?

20       A.   Well, we had communicated to Mr. Bergstein earlier that

21       year -- I believe it was in August -- in an e-mail exchange

22       that Dr. Swartz's name should not be used in the name of any

23       company formed by Mr. Bergstein.

24       Q.   Why at that point did you not want Dr. Swartz's name in any

25       company associated with Mr. Bergstein?


                           SOUTHERN DISTRICT REPORTERS, P.C.
                                     (212) 805-0300




                                                                                  WF0018156
     Case 2:15-cv-06633-CAS-SS
          Case 1:16-cr-00746-PKCDocument
                                 Document408-12 Filed03/14/18
                                          334 Filed   04/10/19 Page
                                                                Page121       Page ID1271
                                                                     5 ofof6243
         I2F6BER3                      #:9976
                                     King   - direct


 1       A.   Well, I didn't believe in Mr. Bergstein was a trustworthy

 2       individual and I didn't want Dr. Swartz to be associated with

 3       him in any way.

 4       Q.   After you received this e-mail, did you speak with Mr.

 5       Bergstein?

6        A.   Yes.

 7       Q.   In person or over the phone?

 8       A.   Over the phone.

 9       Q.   Who called whom?

10       A.   I believe I called him.       He may have called me.

11       Q.   Why did you speak with Mr. Bergstein?

12       A.   Well, to review the terms of the attached documents and

13       also to restate our request to him that Jerry's name was not be

14       used in the name of the company.

15       Q.   Now, during that call did Mr. Bergstein indicate whether

16       Swartz IP had any money in it at that time?

17       A.   No.

18       Q.   Did Mr. Bergstein say anything about Swartz IP holding any

19       money or assets of Jerry Swartz's?

20       A.   No.

21       Q.   Did Mr. Bergstein ask Dr. Swartz to contribute any money?

22       A.   No.

23       Q.   Did Mr. Bergstein ask you to be the chief financial officer

24       or CFO of Swartz IP?

25       A.   No.


                           SOUTHERN DISTRICT REPORTERS, P.C.
                                     (212) 805-0300




                                                                                  WF0018157
     Case 2:15-cv-06633-CAS-SS
          Case 1:16-cr-00746-PKCDocument
                                 Document408-12 Filed03/14/18
                                          334 Filed   04/10/19 Page
                                                                Page123       Page ID1273
                                                                     6 ofof6243
         I2F6BER3                      #:9977
                                     King   - direct


 1       your presence?

 2       A.   Yes.   Because we met at that time on a weekly basis, and I

 3       presented these documents out for him and then reviewed it with

 4       him at our next meeting.

 5       Q.   What did that signify when are Dr. Swartz crossed out his

6        name, Swartz, in the name Swartz IP Services Group?

 7       A.   Again, it emphasized that he did not want his name to be

 8       used in the name of any company formed by Mr. Bergstein.

 9       Q.   Why not?

10       A.   Well, for the same reasons that I didn't want Mr. Bergstein

11       to use his name, that we didn't want Dr. Swartz to be

12       associated with Mr. Bergstein in this regard.

13       Q.   Was this ultimately communicated to Mr. Bergstein that

14       Dr. Swartz's name should not be used in any company name of Mr.

15       Bergstein's?

16       A.   Yes.   We communicated that previously and he acknowledged

17       that and he acknowledged it again shortly after receipt of this

18       document.

19       Q.   Now, did Dr. Swartz have any involvement in or association

20       with something called Swartz IP Services Group, Inc.?

21       A.   No.

22       Q.   Did Dr. Swartz sign any documents on behalf of Swartz IP?

23       A.   No.

24       Q.   Did you?

25       A.   No.


                           SOUTHERN DISTRICT REPORTERS, P.C.
                                     (212) 805-0300




                                                                                  WF0018159
